Case 8:20-bk-10143-TA               Doc 575 Filed 08/23/21 Entered 08/23/21 11:09:12                            Desc
                                     Main Document    Page 1 of 10



  1 William N. Lobel, Esq. (State Bar No. 93202)
    THEODORA ORINGHER PC
  2 535 Anton Boulevard, Ninth Floor
    Costa Mesa, California 92626-7109
  3 Telephone: (714) 549-6200
    Facsimile: (714) 549-6201
  4 E-mail: wlobel@tocounsel.com

  5 Counsel for Debtor and Debtor in Possession,
    Bridgemark Corporation
  6

  7                                    UNITED STATES BANKRUPTCY COURT

  8                                     CENTRAL DISTRICT OF CALIFORNIA

  9                                                SANTA ANA DIVISION
 10       In re:                                                     Case No.: 8:20-bk-10143-TA

 11       BRIDGEMARK CORPORATION, 1                                  Chapter 11

 12                      Debtor and Debtor in Possession.            NOTICE OF SUBMISSION OF
                                                                     PROFESSIONAL FEE STATEMENT
 13                                                                  NUMBER 7 OF NUMERIC SOLUTIONS,
                                                                     LLC AND JOHN HARRIS AS CHIEF
 14                                                                  WIND-DOWN OFFICER FOR THE
                                                                     DEBTOR AND DEBTOR IN POSSESSION,
 15                                                                  FOR THE PERIOD OF JULY 1, 2021
                                                                     THROUGH JULY 31, 2021
 16
                                                                     [No Hearing Required]
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
      1
 28        The Debtor’s last four digits of its taxpayer identification number are (1669). The headquarters and service address
           for the above-captioned Debtor is 17671 Irvine Blvd., Suite 217, Tustin, CA 92780.


      182194.2
Case 8:20-bk-10143-TA        Doc 575 Filed 08/23/21 Entered 08/23/21 11:09:12              Desc
                              Main Document    Page 2 of 10



  1 TO THE HONORABLE THEODOR C. ALBERT, UNITED STATES BANKRUPTCY

  2 JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, THE 20 LARGEST

  3 UNSECURED CREDITORS, AND OTHER PARTIES IN INTEREST:

  4              PLEASE TAKE NOTICE THAT Theodora Oringher PC, counsel for Bridgemark

  5 Corporation (the “Debtor”), the debtor and debtor in possession, hereby submits this Professional

  6 Fee Statement Number 7 of Numeric Solutions LLC and John Harris as Chief Wind-Down Officer

  7 for the Debtor and Debtor in Possession, for the Period of July 1, 2021 Through July 31, 2021

  8 (the “PFS”).

  9              PLEASE TAKE FURTHER NOTICE THAT, Numeric Solutions, LLC
 10 (the “Professional”) incurred fees in the amount of $29,780.00 and costs in the amount of $498.30

 11 during the period from July 1, 2021 through July 31, 2021 (the “Reporting Period”). As set forth

 12 in the PFS, the Professional seeks interim payment of 80% of the fees for services rendered and

 13 100% of the costs incurred during the Reporting Period.

 14              PLEASE TAKE FURTHER NOTICE THAT pursuant to the Order Approving Motion

 15 for Order Establishing Monthly Fee and Expense Reimbursement Procedures entered on March

 16 17, 2020 [Docket No. 121] (the “Fee Procedures Order”), unless an objection is filed with the

 17 clerk of the Court and served on the Professional within ten days of the service of the PFS, the

 18 PFS shall be deemed approved on an interim basis and the Debtor may pay the Professional 80%

 19 of the fees for services rendered and 100% of the costs incurred during the Reporting Period

 20 (the “Approved Amount”), and the Professional is authorized to draw the Approved Amount from

 21 any Retainer, if applicable, without the Court holding a hearing or entering any further order

 22 thereon. If an objection is timely filed and served, the Professional will not draw down or be paid

 23 the disputed amount until the objection has been resolved.

 24              PLEASE TAKE FURTHER NOTICE THAT the Professional served a copy of the PFS

 25 on the Debtor, the twenty largest unsecured creditors, counsel to Placentia Development

 26 Company, LLC, any party requesting special notice, and the Office of the United States Trustee

 27 (the “OUST”). In addition, the Professional served detailed documentation supporting the PFS

 28


      182194.2
Case 8:20-bk-10143-TA        Doc 575 Filed 08/23/21 Entered 08/23/21 11:09:12               Desc
                              Main Document    Page 3 of 10



  1 (the “Fee Documentation”) on the OUST. Copies of the Fee Documentation are available, upon

  2 written request, from the applicable Professional at the address listed below:

  3                                             John Harris
                                          Numeric Solutions, LLC
  4                                    1536 Eastman Avenue, Suite D
                                         Ventura, California 93003
  5

  6              PLEASE TAKE FURTHER NOTICE THAT nothing in the Fee Procedures Order

  7 relieves any Professional from the obligation to file interim and/or final fee applications. The

  8 failure of any party to raise an objection to a PFS shall not be deemed a waiver of such objection

  9 for purposes of any interim or final application for allowance of fees and reimbursement of costs
 10 pursuant to section 330 of the Bankruptcy Code.

 11

 12    Dated: August 23, 2021                    THEODORA ORINGHER PC

 13

 14                                              By /s/ William N. Lobel
                                                 William N. Lobel (State Bar No. 93202)
 15
                                                 Counsel for Debtor and Debtor in Possession
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


      182194.2                                         2
Case 8:20-bk-10143-TA   Doc 575 Filed 08/23/21 Entered 08/23/21 11:09:12   Desc
                         Main Document    Page 4 of 10
    Case 8:20-bk-10143-TA              Doc 575 Filed 08/23/21 Entered 08/23/21 11:09:12                        Desc
                                        Main Document    Page 5 of 10

                    ATTACHMENT TO PROFESSIONAL FEE STATEMENT NO. 7
                                 Numeric Solutions, LLC

1.       On January 14, 2020 (the “Petition Date”), the Debtor filed with this Court a voluntary petition
for relief under chapter 11 of the Bankruptcy Code. The Debtor continues to operate its business and
manage its affairs as debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy
Code. The United States Trustee has not yet appointed an official committee of unsecured creditors.

2.     On March 12, 2020, Numeric Solutions, LLC (the “Firm”) filed its Application of Debtor and
Debtor in Possession to Employ Numeric Solutions LLC as Expert Valuation Consultant and John
Harris as Expert Witness Effective as of February 24, 2020 [Docket No. 114], which was approved by
the order entered on April 14, 2020 [Docket No. 162] (the “Original Employment Order”).

3.       On April 28, 2021, the Court entered its Order (I) Approving Settlement Agreement … [and]
(IV) Modifying Order Authorizing Employment of Numeric Solutions, LLC [Etc.] [Docket No. 442]
(the “Approval Order”). Pursuant to the Approval Order, John Harris of the Firm was appointed the
Chief Wind-Down Officer of the Debtor effective as of April 30, 2021 (the closing date of the
transactions that are subject to the Approval Order). In such capacity, Mr. Harris is authorized to
perform the following services: (i) appropriate claim administration, reconciliation, satisfactions,
compromises, and/or objections with respect to claims that were not Assumed Obligations transferred
to Buyer; (ii) appropriate reconciliation and satisfaction of any remaining obligations to royalty holders
that were not Assumed Obligations transferred to Buyer; (iii) appropriate disposition of any remaining
assets that were not Purchased Assets transferred to Buyer; (iv) appropriate resolution of all
administrative expense applications and related matters of Bankruptcy Case administration, including
the filing of all required reports and the payment of all required U.S. Trustee fees; (v) appropriate
formulation and prosecution of the liquidating chapter 11 plan contemplated in the Plan Term Sheet;
(vi) such other work as is reasonable and appropriate in connection with the administration of the
estate and consistent with Bridgemark’s bylaws (all terms as defined in the Approval Order). The
Approval Order modified the Original Employment Order, effective as of March 10, 2021, to the
extent necessary to authorize Mr. Harris to perform such services.

4.      On February 21, 2020, the Debtor filed a Motion for Order Establishing Monthly Fee and
Expense Reimbursement Procedures [Docket No. 90] (the “Fee Procedures Motion”) 1 which was
approved by order entered on March 17, 2020 [Docket No. 121] (the “Fee Procedures Order”).
Pursuant to the Fee Procedures Order, unless an objection is filed with the clerk of the Court and
served on the Firm within ten days of the service of this Professional Fee Statement (the “PFS”), the
PFS shall be deemed approved on an interim basis and the Debtor may pay the Firm 80% of the fees
and 100% of the expenses requested in the PFS (the “Approved Amount”), and the Professional is
authorized draw the Approved Amount from any Retainer without the Court holding a hearing or
entering any further order thereon. Nothing herein relieves the Firm of the obligation to file interim
and final fee applications. The failure to object to the PFS does not prejudice any party in interest from
objecting to any interim of final fee application submitted by the Firm.

5.      Professional Statement No. 7: This is the seventh Professional Fee Statement by the Firm. Fees
and expenses incurred, paid, held back and owing in connection with prior Reporting Periods are set
forth below in paragraph 7(e).


1
    All capitalized terms not defined herein have the meaning ascribed to them in the Fee Procedures Motion.



182194.2                                                  1
     Case 8:20-bk-10143-TA              Doc 575 Filed 08/23/21 Entered 08/23/21 11:09:12                          Desc
                                         Main Document    Page 6 of 10

6.     Request for Payment of Professional Fees: During the period July 1, 2021 through July 31,
2021 (the “Reporting Period”), the Firm incurred fees in the amount of $29,780.00 and costs of
$498.30, respectively, for a total of $30,278.30. $0.00 at present is being held as a Retainer by the
Firm. Thus, in accordance with the Fee Procedures Order, the Firm is seeking payment of $23,824.00
(80% of fees for services rendered) and $498.0 (100% of costs incurred), for a total of $24,322.30 for
the Reporting Period.

7.       Detailed Summary:
      a. Incurred Amount during the Reporting Period:
            i. 100% of Fees: $29,780.00
            ii. 100% of Expenses: $498.30
      b. Requested Amount during Reporting Period:
            i. 80% of Fees: $23,824.00
            ii. 100% of Expenses: $498.30
      c. Holdback for the Reporting Period: $5,956.00
      d. Retainer:
            i. Before Payment of proposed Requested Amount: $0.00
            ii. After Payment of proposed Requested Amount: $0.00
      e. Summary of Prior Reporting Periods:
               i. Incurred Amount for All Prior Reporting Periods: $81,336.56
                  PFS No. 1: (02/24/2020-03/31/2020):         $22,770.00 (fees)                   $357.07 (costs)
                  PFS No. 2: (04/01/2020-04/30/2020):          $4,665.00 (fees)                     $0.00 (costs)
                  PFS No. 3: (03/10/2021-03/31/2021):          $7,980.00 (fees)                    $18.00 (costs)
                  PFS No. 4: (04/01/2021-04/30/2021):          $9,975.00 (fees)                   $359.03 (costs)
                  PFS No. 5: (05/01/2021-05/31/2021):         $12,090.00 (fees)                   $411.72 (costs)
                  PFS No. 6: (06/01/2021-06/30/2021):         $22,387.50 (fees)                   $323.24 (costs)
               ii. Approved Amount for All Prior Reporting Periods: $65,363.06
                   PFS No. 1: (02/24/2020-03/31/2020):       $18,216.00 (fees)                    $357.07 (costs)
                   PFS No. 2: (04/01/2020-04/30/2020):        $3,732.00 (fees)                      $0.00 (costs)
                   PFS No. 3: (03/10/2021-03/31/2021):        $6,384.00 (fees)                      $18.00 (costs
                   PFS No. 4: (04/01/2021-04/30/2021):        $7,980.00 (fees)                    $359.03 (costs)
                   PFS No. 5: (05/01/2021-05/31/2021):        $9,672.00 (fees)                    $411.72 (costs)
                   PFS No. 6: (06/01/2021-06/30/2021):       $17,910.00 (fees)                    $323.24 (costs)
               iii. Holdback for all Prior Reporting Periods: $15,973.50 2
                    PFS No. 1: (02/24/2020-03/31/2020):                $4,554.00
                    PFS No. 2: (04/01/2020-04/30/2020):                    $933.00
                    PFS No. 3: (03/10/2021-03/31/2021):                $1,596.00

2
     On February 3, 2021, the Firm filed its Notice of Submission of First Interim Application for Compensation and
     Reimbursement of Expenses of Numeric Solutions, LLC, as Expert Valuation Consultant and John Harris as Expert
     Witness to the Debtor and Debtor in Possession for the Period of February 24, 2020 through April 30, 2020 [Docket No.
     362] (the “First Interim Application”). On February 25, 2021, the Court entered an order granting the First Interim
     Application [Docket No. 386] (the “First Interim Order”) in the total amount of $27,792.07, consisting of fees in the
     amount of $27,435.00 and costs in the amount of $357.07 (i.e., 100% of the amounts set forth in PFS No. 1 and PFS No.
     2). The First Interim Order further authorized the Debtor to pay the Firm the $5,487.00 in fees that had been held back
     in PFS No. 1 and PFS No. 2, and such holdback has been paid to the Firm.



182194.2                                                   2
   Case 8:20-bk-10143-TA        Doc 575 Filed 08/23/21 Entered 08/23/21 11:09:12               Desc
                                 Main Document    Page 7 of 10

               PFS No. 4: (04/01/2021-04/30/2021):                  $1,995.00
               PFS No. 5: (05/01/2021-05/31/2021):                  $2,418.00
               PFS No. 6: (06/01/2021-06/30/2021):                  $4,477.50
            iv. Any Approved Amount Not Paid from Prior Reporting Periods:
                PFS No. 1: (02/24/2020-03/31/2020):                $0.00
                PFS No. 2: (04/01/2020-04/30/2020):                $0.00
                PFS No. 3: (03/10/2021-03/31/2021):                $0.00
                PFS No. 4: (04/01/2021-04/30/2021):                $0.00
                PFS No. 5: (05/01/2021-05/31/2021):                $0.00
                PFS No. 6: (06/01/2021-06/30/2021):                $0.00

8.     Personnel and Billing Rates: Below is a list of each of the professionals and paraprofessionals
who rendered services during the Reporting Period and their respective billing rates.

                Name                           Title                        Rate Per Hour
           Paige Billings     Petroleum Engineer                                   $175.00
           John Harris        Chief Wind-Down Officer                              $175.00
           Mike Jones         Senior Financial                                     $175.00
           April Karnes       Administration                                         $45.00
           Luc Landry         Geoscientist                                         $175.00
           Eric White         Senior Geologist                                     $175.00
           Kim Wolf           Regulatory and Compliance Professional               $175.00




182194.2                                         3
   Case 8:20-bk-10143-TA                       Doc 575 Filed 08/23/21 Entered 08/23/21 11:09:12                                              Desc
                                                Main Document    Page 8 of 10



                                            PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Theodora Oringher PC, 535 Anton Boulevard, Ninth Floor, Costa Mesa, California 92626-7109

A true and correct copy of the foregoing document entitled (specify): NOTICE OF SUBMISSION OF
PROFESSIONAL FEE STATEMENT NUMBER 7 OF NUMERIC SOLUTIONS, LLC, AND JOHN
HARRIS AS CHIEF WIND-DOWN OFFICER FOR THE DEBTOR AND DEBTOR IN POSSESSION,
FOR THE PERIOD OF JULY 1, 2021 THROUGH JULY 31, 2021 will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
controlling General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink
to the document. On (date) 08/23/2021, I checked the CM/ECF docket for this bankruptcy case or adversary
proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
transmission at the email addresses stated below:

See Attached Service List
                                                                                        Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 08/23/2021, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

See Attached Service List
                                                                                        Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
(date) 08/23/2021, I served the following persons and/or entities by personal delivery, overnight mail service, or
(for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document is filed.

                                                                                        Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  08/23/2021                      Jennifer O’Keefe                                                /s/ Jennifer O’Keefe
  Date                               Printed Name                                                 Signature




182194.2    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                   F 9013-3.1.PROOF.SERVICE
     Case 8:20-bk-10143-TA                     Doc 575 Filed 08/23/21 Entered 08/23/21 11:09:12                                              Desc
                                                Main Document    Page 9 of 10


1.         TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

     •     J Scott Bovitz bovitz@bovitz-spitzer.com
     •     Frank Cadigan frank.cadigan@usdoj.gov
     •     Nancy S Goldenberg nancy.goldenberg@usdoj.gov
     •     Erin E Gray egray@pszjlaw.com
     •     Tracy K Hunckler thunckler@daycartermurphy.com, cgori@daycartermurphy.com
     •     James KT Hunter jhunter@pszjlaw.com
     •     Samuel M Kidder skidder@ktbslaw.com
     •     William N Lobel wlobel@tocounsel.com, jokeefe@tocounsel.com;sschuster@tocounsel.com
     •     Randall P Mroczynski randym@cookseylaw.com
     •     Matthew J Pero mpero@afrct.com, lhlista@afrct.com;AFRCTECF@afrct.com
     •     Kenneth D Peters kpeters@dresslerpeters.com, rmccandless@dresslerpeters.com
     •     Robert J Pfister rpfister@ktbslaw.com
     •     Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
     •     United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
     •     Robert K Wing rkw@rkwing.com


2.         TO BE SERVED BY EMAIL:

Bridgemark Corporation                               Office of the U.S. Trustee – SA                    Robert J. Pfister (NEF)
Robert J. Hall                                       Nancy Goldenberg, Attorney                         KTBS Law LLP
Carolyn Curry                                        Office of the United States Trustee                1801 Century Park East, 26th Floor
17671 Irvine Blvd., Suite 217                        411 West Fourth Street, Suite 7160                 Los Angeles, CA 90067
Tustin, CA 92780                                     Santa Ana, CA 92701                                (with fee documentation, via email)
(with fee documentation, via email)                  (with fee documentation, via email)


3.         TO BE SERVED BY U.S. MAIL:

20 Largest Creditors
Placentia Development Company LLC                   Michael D. Kibler, Esq.                             Oil Well Service Company
c/o Daniel A. Reed, Esq.                            Kibler Fowler and Cave LLP                          Attn.: Lisa Frances
600 Anton Boulevard, 11th Floor                     11100 Santa Monica Blvd., Suite 360                 10840 Norwalk Blvd
Costa Mesa, CA 92626                                Los Angeles, CA 90025                               Santa Fe Springs, CA 90670
                                                                                                        (Transferred to PDC)

Clariant Corporation                                Travelers Insurance                                 Porter Boiler Service
DEPT 2203                                           Direct Bill Accounting                              Attn.: Nooshin, Accounting Dept. 1166
Carol Stream, IL 60132-2203                         Attn: Tasha Butler                                  R. 23rd Street
(Mail RTS/updated 2/12/20)                          PO Box 26208                                        Signal Hill, CA 90755
                                                    Richmond, VA 23260-6208                             (Transferred to PDC)

Innovative Electrix, Inc                            CW Services, Inc./CWS Vacuum                        Western States Oilfield Prod. Inc. Attn.:
Attn.: Accounting Department                        Attn.: Craig Winberg                                Accounting Department 11852 Western
PO Box 1070                                         3806 Madonna Drive                                  Ave.
Downey, CA 90240                                    Fullerton, CA 92835                                 Stanton, CA 90680
                                                                                                        (Transferred to PDC)




182194.2    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                   F 9013-3.1.PROOF.SERVICE
   Case 8:20-bk-10143-TA                       Doc 575 Filed 08/23/21 Entered 08/23/21 11:09:12                                              Desc
                                                Main Document    Page 10 of 10


SC Fuels                                            Parsons Crime Prevention Division                   Southwest Micro Computers
Attn.: Accounting Department                        Attn.: Richard Parsons                              Attn.: Steve M. Walker
PO Box 14237                                        17141 Green Lane                                    2230 Pepperwood Lane
Orange, CA 92863                                    Huntington Beach, CA 92649                          Corona, CA 92882
                                                                                                        (Transferred to PDC)

Weatherford US LP                                   Montrose Air Quality Services, LLC                  InterAct PMTI, Inc.
(FDC4922)                                           Attn.: Paul                                         Attn.: Mike Guilliani
Attn.: Accounting Department                        PO Box 741137                                       260 Maple Court, Suite 210
PO Box 301003a                                      Los Angeles, CA 90074-1137                          Ventura, CA 93003
Dallas, TX 75303-1003
A&G Compressor Parts, Inc.                          McFadden-Dale Industrial Hardware                   John Guzman Crane Service
Attn.: Greg Dryden                                  Attn.: Accounting Department                        Attn.: Accounting Department
13671 Bora Drive                                    129 N. Maple Street, Unit C Corona,                 2463 Gundry Ave.
Santa Fe Springs, CA 90670                          CA 92880-1735                                       Signal Hill, CA 90755
                                                    (Transferred to PDC)

Home Depot                                          State Compensation Insurance Fund                   Cintas
Attn.: Accounting Department                        State Fund                                          Attn.: Accounting Department
Dept 32-2501439073                                  PO Box 7441                                         PO Box 29059
PO Box 78047                                        San Francisco, CA 94120-7441                        Phoenix, AZ 85038-059
Phoenix, AZ 85062-8047



Supplemental Parties:
 City of Anaheim                                    Southern California Edison                            Daniel R. Connolly
 Attn.: Accounting Department                       Attn.: Accounting Department                          HC 2 Box 4795
 201 South Anaheim Blvd.                            PO Box 300                                            Trinity Center, CA 96091-9503
 Anaheim, CA 92803-3069                             Rosemead, CA 91772-0001
 City of Placentia                                  Claremont Tax Associates, Inc.                        Hilcorp Energy Company
 Attn.: Catherine Carranza                          Attn.: Jeffery Durrant                                Attn.: Owner Relations
 401 E. Chapman Ave.                                114 N. Indian Hills Blvd., S-F                        1111 Travis Street
 Placentia, CA 92870                                Claremont, CA 91711                                   Houston, TX 77002
                                                    RTS 05-04-21/Unable to Forward
 Card Service Center                                SWRCB Storm Water Section                             Larsen & Risley
 Attn.: Accounting Department                       Attn.: Accounting Department                          Attn.: Accounting Department
 PO Box 569100                                      PO Box 1888                                           3200 Park Center Drive, Suite 720
 Dallas, TX 75356-9100                              Sacramento, CA 95812-1888                             Costa Mesa, CA 92626

 Aqua Tibia Ranch for Bradford Bros.                Robert N. Kestner & Jeanne S. Kestner                 USI Insurance Services National
 Attn.: Accounting Department                       Trustees of the Robert N. Kestner Trust               Attn.: Accounting Department
 PO Box 578                                         815 Vineyard Court                                    PO Box 61187
 Pauma Valley, CA 92016                             Pleasant Hill, CA 94523-2189                          Virginia Beach, CA 23466




182194.2    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                   F 9013-3.1.PROOF.SERVICE
